Citation Nr: 1412140	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include bilateral sensorineural hearing loss and right ear conductive hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO; however, he failed to appear at the hearing scheduled in September 2012.  The August 17, 2012 notice letter regarding that scheduled hearing was not returned as undeliverable, and he has not filed a motion for a new hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

In November 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) to determine the etiology of the Veteran's bilateral hearing loss.  The VHA opinion received, dated December 2013, was provided to the Veteran and his representative with an opportunity to present further argument and/or evidence in support of the appeal in January 2014.  The Veteran's copy of the opinion was sent to his address of record in Massachusetts and returned as undeliverable.  The Board notes that notification on the envelope indicates that the forwarding time had expired and provided an address in South Carolina.  However, the Veteran has never confirmed to VA that his address has changed or provided the South Carolina address as a place where he receives mail.  In this regard, it is generally the claimant's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, if VA were to send the documents to the South Carolina address without confirmation from the Veteran that he, in fact, receives mail there, VA could potentially provide unauthorized personal information to a third party.  Specifically, the Privacy Act, 38 U.S.C.A. § 552a, and VA regulations prohibit the disclosure of personal information to persons other than a claimant and his representative.  Therefore, absent the Veteran's notification of a new address, there is no further duty on VA's behalf to notify him of the VHA opinion.  Furthermore, the Veteran's representative provided additional argument in response to the VHA opinion in February 2014.

The Board observes that the RO certified for appeal an issue of entitlement to service connection for bilateral hearing loss.  The evidence of record establishes two separate types of hearing loss: bilateral sensorineural hearing loss and right ear conductive hearing loss.  The Board has rephrased the issue listed on the title page to reflect these two separate types of hearing loss.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss first manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  The Veteran's right ear conductive hearing loss first manifested many years after service, and is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

Bilateral hearing loss, to include bilateral sensorineural hearing loss and right ear conductive hearing loss, was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a January 2009 letter, sent prior to the July 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, all of the Veteran's service treatment records (STRs) and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained, to include VA treatment records or records in the possession of the Social Security Administration.

The Veteran was afforded a VA examination in May 2009 and a VA opinion was provided in July 2009.  In November 2013, the Board sought a medical opinion from a VHA otolaryngologist as it deemed the July 2009 to be based on an inaccurate factual basis - namely, the VA examiner presumed that the Veteran's noise exposure was insignificant and presumed that STRs pertaining to treatment for otitis externa and otitis media pertained to the Veteran when, in fact, these records pertained to his family members.

The record now includes a December 2013 opinion from the Chief of Otolaryngology of a VA Medical Center (VAMC).  This examiner accepted as a factual predicate that the Veteran in service noise exposure could be sufficient to induce sensorineural hearing loss, and provided an opinion, supported by reference to specific facts in the case, that the Veteran's bilateral sensorineural hearing loss was not related to in-service noise exposure.  This examiner also provided an opinion, supported by reference to specific facts in the case, finding that the Veteran's component of right ear conductive hearing loss did not manifest in service or is otherwise related to service.

The Veteran's representative has argued that the VHA opinion is inadequate for rating purposes based on two separate arguments.  First, it is argued that the VHA examiner did not "include citations to particular medical records, medical journals or sources or medical principles."  In particular, the Veteran's representative argues that the VHA did not cite the source of information for her opinion that the Veteran's conductive hearing loss was not caused by or related to noise exposure.  Second, the Veteran's representative argues that the VHA examiner's opinion is based on an inaccurate factual basis as she failed to consider the Veteran's in-service treatment for ear infections.

The Veteran's representative is correct that the VHA examiner did not specifically cite any medical journals or other sources of medical principles.  However, the Veteran's representative has not challenged the competence or specialty of the VHA examiner, and has not produced any authoritative sources for questioning the basis for the VHA examiner's opinion.  Rather, the Board observes that the VHA examiner is the Chief of Otolaryngology of a major medical facility who, through training and practice, has acquired expert knowledge in the potential causes of hearing loss.  Here, the VHA examiner applied her knowledge of medical principles to the specific facts of this case and the Board finds no legal precedent requiring the VHA examiner to cite to any specific "medical journals or sources or medical principles."  Thus, the Board finds that this argument has no legal merit.

The Board next observes that the December 2013 VHA opinion includes specific and accurate citations to the Veteran's dates of service, his military occupational specialty, his February 1971 separation examination (which included a Whispered Voice test which was conceded as being an unreliable test), and specific post-service medical records.  The Veteran's representative has not identified any particular, relevant records which she believes were not adequately considered except for STRs involving treatment for otitis externa and otitis media.  As addressed more fully below, the Board specifically finds that the STRs referencing treatment for otitis externa and otitis media did not involve the Veteran but, rather, his family members.  The Board's VHA opinion request specifically advised the VHA examiner of the Board's factual determination on this matter.  Thus, the Board finds that the VHA examiner's opinion is based on an accurate factual predicate.

Overall, the Board finds that the December 2013 VHA opinion has considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, this examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty from September 1967 to March 1971 in the U.S. Navy.  He contends that his currently diagnosed bilateral hearing loss disability results from noise exposure during his active military service.  His military duties primarily involved translating intercepted live radio transmissions with use of a headset.  He describes that his translation duties required increased noise volumes to decipher speech and caused him to be in close proximity to the noises of a reel-to-reel recorder, which required constant rewinding.  He also describes being in close proximity to live firing exercises and helicopter noise while performing shipboard duties.  

The Veteran has provided inconsistent statements regarding the onset of his bilateral hearing loss.  He initially stated that, "[d]uring 1986 or 1987, I developed, over a period of time, a feeling that everyone was mumbling and I constantly was asking them to repeat.  Due to the continual gradual, but becoming more noticeable hearing problem, I was given a hearing test at the Mayo Clinic in AZ while being treated for pernicious anemia" with that test disclosing the need for a hearing aid.  See VA Form 21-4138 dated February 2009.  He further elaborated that, because his hearing loss "was not immediately evident, I have never visited a Naval Hospital or Sick Bay for this condition while serving active duty."  Id.

However, the Veteran later alleged that his "hearing loss initially manifested in service."  See Notice of Disagreement (NOD) received July 2009.  He explained that he did not file a disability claim because he was unaware of his rights.  Id.

The Veteran's STRs do not contain any relevant information.  On his February 1971 separation examination, his hearing was evaluated using a Whispered Voice Test.  The Veterans Benefits Administration (VBA) has issued instructions to rating personnel specifically stating that a Whispered Voice Test cannot be considered as reliable evidence as to whether hearing loss was present in service as they were "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 10-02 (March 18, 2010).

The Board observes that records within the Veteran's STRs include records of treatment records for otitis externa and otitis media in April and September 1970.  The Veteran argues that these records pertain to him although he "cannot remember the details."  See NOD received July 2009.  However, as will be discussed further herein, such records pertain to the Veteran's family members.

The Veteran's post-service occupations have involved being an assistant camp director, restaurant owner, and cook.  He was first diagnosed with right ear conductive hearing loss in 1987.  At that time, the Veteran was described as manifesting an osteoma of the canal that obscured the front half of his tympanic membrane.  The Veteran reported having a history of otosclerosis since service.  There is also a report that the Veteran's mother had a similar history of osteoma in the external canal in the same ear as the Veteran.  The Veteran was later diagnosed with bilateral sensorineural hearing loss.  A September 2000 examination referred to the Veteran as having an apparent hereditary right ear osteoma.  The Veteran reported having right ear hearing loss dating back to "16 years."

The Veteran was afforded VA examination and opinion in this case.  A February 2009 VA audiology examination offered a diagnosis of severe to profound mixed hearing loss of unknown etiology.  A May 2009 VA ear disease examination noted exostosis of both ears which were nonobstructive.  In an addendum in July 2009, the VA examiner opined that the Veteran's hearing loss was less likely than not related to service given his lack of significant noise exposure in the service and his positive family history of hearing loss.

The Veteran argues that his military duties involved significant noise exposure.  In support of this allegation, the Veteran has submitted excerpts from an article by the Institute of Medicine of the National Academies, entitled Noise and Military Service; Implications for Hearing Loss and Tinnitus, which cites aircraft and communication systems as potential sources of hazardous noise.

The Veteran also argues that his more severe right ear hearing loss is consistent with his military duties.  In support of this allegation, the Veteran cites to two separate medical sources for the proposition that humans are normally right ear dominant, and that he used his right ear hearing more during service.

On this record, the Board sought a VHA medical opinion to determine (1) whether the Veteran's military duties involved noise exposure capable of producing hearing loss; (2) whether his in-service noise exposure caused or contributed to his currently manifested right and/or left hearing loss disability; and (3) whether his conductive hearing loss first manifested in service or is otherwise related to an event in service.

A December 2013 opinion from a VAMC Chief of Otolaryngology stated that the Veteran's military duties involved noise exposure capable of producing hearing loss.  This examiner then noted that the Whispered Voice Test administered upon service separation was not deemed a reliable indicator of hearing loss.  On review of the records, the Chief of Otolaryngology stated that medical records first demonstrated a mild to moderate conductive hearing loss in the right ear in 1987 with left ear hearing within normal limits.  The Veteran's left ear sensorineural hearing loss was first documented in 2000 at which time his right ear demonstrated a mixed hearing loss.  The VHA examiner conceded that the Veteran's military noise exposure "may have been significant enough to result in noise-induced hearing loss" but that such exposure would have been expected to affect both ears equally.  On this basis, the VHA examiner found that it was less likely than not that his in-service noise exposure caused or contributed to his currently manifested right and/or left ear hearing loss disability.  The examiner also opined that it was less likely than not that the Veteran's conductive hearing loss first manifested in service or was otherwise related to an event in service.  It was noted that there was no evidence that the Veteran had any complaints of hearing loss until 1987, and that there was no relationship between noise exposure and conductive hearing loss or otosclerosis.

At the outset, the Board notes that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A significant factor to be considered for any opinion is whether the opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in Veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

The Board must first address the established facts in this case.  The Veteran alleges that his in-service noise exposure was significant enough to produce hearing loss disability.  He has provided medical treatise information supporting the extent of his noise exposure, and the VHA examiner concluded that the Veteran's military noise exposure was capable of producing hearing loss.  On the other hand, the July 2009 VA examiner found that the Veteran's military noise exposure was not significant.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's military duties in service involved noise exposure capable of producing hearing loss.  38 U.S.C.A. § 5107(b).

The Board must next address credibility of the Veteran's assertions alleging that he was treated for otitis externa and otitis media in April and September 1970, and that his otosclerosis and hearing loss first began in service.

A close look at the STRs dated in April 1970 and September 1970 clearly record the "PATIENT'S LAST NAME-FIRST NAME-MIDDLE NAME" as a different family member born on a different date than the Veteran.  The STRs also include other records pertaining to a family member who was pregnant and another family member with "diaper rash" - both recording the "PATIENT'S LAST NAME-FIRST NAME-MIDDLE NAME" as a different family member born on a different date than the Veteran.  The Veteran provides no explanation as to why or how the documents contain a different family member name.

In this context, the Board finds that the probative weight of the Veteran's allegation that the treatment records for otitis externa and otitis media in the STRs pertained to him is greatly outweighed by the actual patient name recorded on the documents as the names were recorded on the documents contemporaneous in time to treatment and is consistent with the fact that other STRs clearly reference other family members.  Thus, the allegation that the STRs regarding treatment for otitis externa and otitis media refer to the Veteran is not credible.

As for the onset of otosclerosis and hearing loss in service, the Veteran's current allegations conflict with other statements of record.  For example, in a September 2000 treatment record, the Veteran provided a history of being diagnosed with hearing loss 16 years prior, or approximately 1984.  This statement is consistent with his February 2009 statement of noticing hearing problems in "1986 or 1987" and not seeking treatment for hearing loss in service because "it was not immediately evident."

The Veteran has also explained that he did not file a service connection claim after service because he was unaware of his VA compensation rights.  However, this statement is not consistent with the fact that, in July 1976, the Veteran filed service connection claims for left hand tremor, low back pain and a recurring ankle sprain.  Also, notably, the Veteran did not file a disability claim for hearing loss which would be expected if, in fact, he believed that a hearing loss disability had been present and started in service.

Furthermore, in his July 2009 NOD, the Veteran adamantly denied that he had a family history of hearing loss.  Specifically, he denied that his mother had any hearing impairment until her late 60s.  This statement directly contradicts a September 2000 history provided by the Veteran to his physician that his "mother has a similar history of unilateral hearing loss, and underwent an unsuccessful surgical procedure for this."  One of these statements is simply incorrect.

Overall, the Board finds that the Veteran's allegations of the onset of bilateral hearing loss and right ear otosclerosis is not credible given the entire evidentiary record, including the lack of corroborating evidence in the STRs and post-service medical records, the inconsistent statements regarding the onset by the Veteran, the fact that the Veteran did not allege hearing loss in his initial VA compensation claim in July 1976, and his clearly contradictory statements regarding his familial history involving ear structure abnormalities.  When considering all of these factors, the Board finds that the credible evidence establishes the onset of bilateral hearing loss and right ear otosclerosis many years after service which is more consistent with the Veteran's report of the onset of hearing loss in the 1980's and the documentary medical evidence.

Given these factual findings, the Board finds that the most persuasive evidence regarding the onset and etiology of the Veteran's bilateral sensorineural hearing loss and right conductive hearing loss consists of the December 2013 VHA opinion.  This expert opinion, while conceding that the Veteran's military noise exposure could be capable of producing noise induced hearing loss, found that military noise exposure was unlikely the cause of the Veteran's bilateral sensorineural hearing loss on the basis that such hearing loss first manifested many years after service, and was not symmetrical in nature as would be expected for noise induced hearing loss.  This examiner also provided opinion that there is no causal relationship between noise exposure and the development of conductive hearing loss and otosclerosis.

On the other hand, the Veteran has provided his own self-diagnosis and opinion regarding the nature and etiology of his bilateral sensorineural hearing loss and right ear conductive hearing loss with reference to medical treatise articles.  The medical treatise articles, in and of themselves, have some probative value in this case as they explain the potential causes for hearing loss.  However, the probative value of the medical treatise articles is limited as they do not speak to the particular facts of this case and hold significantly less probative value than the opinion of the VHA examiner who provided an opinion based on the accepted facts of this case.

The Veteran is clearly competent to describe the symptoms of otosclerosis and decreased hearing acuity but, as held above, his description of symptoms beginning in service is not credible.  Furthermore, the Board places significantly greater probative weight to the opinion of the VHA examiner as she possesses much greater expertise and training than the Veteran in speaking to the nature and etiology of his bilateral sensorineural hearing loss and right ear conductive hearing loss.

The Board also considers whether service connection is warranted for bilateral sensorineural hearing loss and/or right ear conductive hearing loss on a presumptive basis.  Clearly, the record fails to show that the Veteran manifested hearing loss in either ear to a degree of 10 percent within the one year following his active duty service discharge in March 1971.  See generally 38 C.F.R. § 4.85.  

As held above, the Board has found that the Veteran's allegations regarding the onset of hearing loss and otosclerosis in service and present thereafter to be not credible.  As such, presumptive service connection on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  As right ear conductive hearing loss, including otosclerosis, is not included in the list of enumerated chronic conditions under 38 C.F.R. § 3.309(a), the Board is precluded from considering this aspect of the claim under a theory of continuity of symptoms.  Walker at 1338-39.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral sensorineural hearing loss and right ear conductive hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss, to include bilateral sensorineural hearing loss and right ear conductive hearing loss, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


